Citation Nr: 1213765	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease, left hip.  

2.  Entitlement to an increased evaluation for trochanteric bursitis and degenerative joint disease, left hip, currently rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for hypertension, currently rated 10 percent disabling.  

4.  Entitlement to a compensable evaluation for anal fissure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1997.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) and an April 2007 rating decision of the Cleveland, Ohio VA RO.  The Veteran's claims file was subsequently transferred to the Houston, Texas VA RO. 

The Board notes that the Veteran requested a Travel Board hearing in his September 2009 substantive appeal regarding his petition to reopen his claim of entitlement for a low back disability.  In March 2010, all of the Veteran's claims were remanded so that the Veteran could be scheduled for a hearing.  The Veteran was scheduled for a Travel Board hearing at the RO in June 2010; however, he failed to report for that hearing.  He requested that the hearing be rescheduled, but did not provide cause for his failure to appear, and his request was denied.  As such, the Veteran's claims were returned to the Board.  See 38 C.F.R. § 20.704(d),(e).  The case was most recently before the Board in August 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability.  Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a low back disability.  Thus, this claim is being remanded to the RO.  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO denied the Veteran's petition to reopen a previously claim of entitlement to service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease, left hip; the Veteran's claim was originally denied in a June 1997 rating decision.

2.  Evidence added to record since the RO's October 2004 rating decision was not previously of record, and is not cumulative and redundant of other evidence previously considered, and when viewed by itself or in the context of the entire record, relates to a fact not previously established that is necessary to substantiate the claim of entitlement to service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease, left hip, and raises a reasonable possibility of substantiating the claim.

3.  Throughout the rating period on appeal, the Veteran's trochanteric bursitis and degenerative joint disease, left hip, is productive of limitation of flexion of the thigh to no less than 45 degrees.

4.  Throughout the rating period on appeal, the Veteran's hypertension required continuous medication for control, but it is not consistently productive of diastolic pressure that is predominantly 110 or more, nor is it consistently productive of systolic pressure that is predominantly 200 or more.

5.  Throughout the rating period on appeal, the Veteran has had complaints of pain and minimal bleeding; the Veteran has not experienced large, irreducible hemorrhoids with excessive redundant tissue.



CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease, left hip, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease, left hip.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria are not met for a rating in excess of 10 percent for trochanteric bursitis and degenerative joint disease, left hip.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251-5253 (2011).

4.  The criteria for a disability evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2011).

5.  The criteria for an increased, compensable rating for an anal fissure have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in August 2004, February 2005, November 2006, and May 2008, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's petition to reopen his claim of entitlement to service connection and his claims of entitlement to an increased rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, a May 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has been examined by VA in connection with his claims; the Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

New and Material Evidence

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for low back disability was initially denied by the RO in a June 1997 rating decision.  An October 2004 rating decision denied the Veteran's petition to reopen his claim of entitlement to service connection for a low back disability.  The Veteran did not file a timely appeal and the October 2004 rating decision is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claims.

The October 2004 rating decision denied the Veteran's claim of entitlement to service connection for low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease, left hip, on the basis that there was no evidence that the Veteran's low back disability was related to his military service, including his service-connected trochanteric bursitis and degenerative joint disease, left hip.  The RO noted that the Veteran's claims file showed that the Veteran had a history of post-service injuries to his back.  

The original, June 1997 rating decision noted that the Veteran's service treatment records indicate that the Veteran's service treatment records showed that the Veteran was treated in March 1996 for complaints of back and neck pain following a motor vehicle accident; the diagnosis was cervical thoracic lumbar strain, and service treatment records indicated it was resolved without complaint.  A September 2003 rating decision denied the Veteran's petition to reopen on the basis that he failed to report for a VA examination.  

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's VA medical records and VA examination reports, as well as his multiple statements, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran's low back disability was related to his active military service.   

Evidence added to the record subsequent to the last final RO denial in October 2004 includes VA treatment records, and VA examination reports which show that the Veteran has complaints of chronic back pain and that the Veteran has been diagnosed with low back pain and scoliosis.  The Board also notes that the Veteran alleges that his back disability, if not causally related to his service, has been aggravated by his service-connected trochanteric bursitis and degenerative joint disease, left hip; the Board notes that the most recent, September 2010 VA examination report indicated that the Veteran's recent left hip replacement impacted physical examination of the Veteran's lumbar spine.  Thus, when the additional evidence received subsequent to the final October 2004 RO decision, is considered in conjunction with the record as a whole, the record shows that the Veteran currently has chronic low back pain and a low back disability, and that it might have been aggravated by his service-connected trochanteric bursitis and degenerative joint disease, left hip.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating his claim for service connection for a low back disability.

In conclusion, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of entitlement to service connection for low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease, left hip, and this claim is reopened.


Entitlement to an Increased Disability Rating

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Trochanteric Bursitis and Degenerative Joint Disease of the Left Hip

The Veteran's left hip disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Diagnostic Code 5019 provides that bursitis is evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran currently experience does not experience range of motion of the left hip, despite the Veteran's complaints of pain and limited motion.  However, x-rays confirmed degenerative changes at his November 2007 and July 2008 VA examinations.  Thus, the Veteran meets the criteria under Diagnostic Code 5003, for degenerative arthritis without limitation of motion.  

Nonetheless, there are no rating criteria which address limitation of motion of the hip, other than ankylosis under Diagnostic Code 5250.  Therefore, the Veteran's left hip disorder is rated by analogy to Diagnostic Code 5251, 5252 and 5253, for limitation of motion of the thigh.  Diagnostic Code 5251 assigns a 10 percent disability evaluation where there is limitation of extension of the thigh to 5 degrees.  Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  Pursuant to Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross their legs.  A 20 percent disability evaluation is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

Considering the rating criteria applicable to the Veteran's degenerative joint disease of the left hip, the clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences limitation of flexion of the thigh to 30 degrees or less or limitation of abduction of the thigh such that he was unable to cross his legs.  Flexion was reported to be 125 degrees at his January 2007 and November 2007 VA examinations.  At the most recent November 2010 VA evaluation, he had complaints of tenderness and weakness due to left hip replacement surgery, but unimpaired range of motion.  Likewise, the November 2010 VA examination report indicated that the Veteran did not experience swelling, instability, abnormal movement, redness, or subluxation on repetitive use.  Thus, the Board finds that the Veteran's symptomatology due to his left hip disability falls within the criteria for the currently assigned 10 percent disability evaluation for the entire rating period on appeal.

In concluding the Veteran is not entitled to a higher rating for his trochanteric bursitis with degenerative joint disease of the left hip, at any time during the rating period on appeal, the Board has considered as well whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the weakness and tenderness shown on examination, even when his symptoms are most problematic.  In particular, the VA examiners noted that there was a mild increase in pain and weakness upon repetitive use, but found that there was no additional fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating adequately compensate him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Hypertension

The Veteran's hypertension is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  According to Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  Id.  

Upon reviewing the rating criteria in relation to the evidence regarding the Veteran's hypertension, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 10 percent disability evaluation for the entire rating period on appeal.  The objective evidence of record does not show that the Veteran has diastolic pressure that is predominantly 110 or more, nor is the Veteran's systolic pressure predominantly 200 or more; however, the Veteran's hypertension has required medication for control for the entire rating period on appeal.  Likewise, although the Veteran's systolic and diastolic blood pressure readings at the most recent September 2010 VA examination were 170/99, 170/105, and 167/105, respectively, with medication, his blood pressure reading at a February 2009 visit to the VA was 138/78.  Therefore, the Veteran's symptomatology most closely fits within the criteria for a 10 percent disability evaluation.
 
In reaching this decision, the Board also considered other applicable Diagnostic Codes, including Diagnostic Code 7007.  With regard to the criteria for hypertensive heart disease, there is no evidence that the Veteran's hypertension results in dyspnea, fatigue, angina, dizziness, or syncope.  Additionally, there is no evidence of cardiac hypertrophy or dilatation.  As such, the Board does not believe that an evaluation in excess of 10 percent under Diagnostic Code 7007 is warranted.

Anal Fissure

The Veteran's anal fissure is rated noncompensable by analogy under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  To warrant a higher, 10 percent rating, there must be evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  To warrant a 20 percent rating, there must be evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Based on the evidence of record, the Veteran's anal fissure most closely approximate the criteria for the currently assigned noncompensable disability rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7336 (2011).  The objective clinical evidence of record does not show that the Veteran's anal fissures cause intermittent bleeding, with symptoms of itching and burning, requiring the use of cortisone suppositories.  Examination in March 2005 was negative for tags, hemorrhoids, and blood.  The more recent, September 2010 VA examination report indicates that the Veteran complained of hemorrhoids and small amounts of blood approximately 3 times per week.  Examination showed one external tag, without evidence of hemorrhoids or bleeding; there was also no evidence of fistula, anal or rectal stricture, or sphincter impairment.  For these reasons, an increased, compensable evaluation for anal fissure is not warranted. 


Additional Considerations

The Board also considered the Veteran's statements that his disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected disabilities have worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the Veteran's treating physicians at VA and the VA examiners found that the Veteran's service-connected disabilities were as previously characterized and were productive of no more than mild to moderate effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim for service connection for low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease, left hip; to this extent only, the appeal is granted.

The claim for a disability rating higher than 10 percent for trochanteric bursitis and degenerative joint disease of the left hip is denied.

A disability rating in excess of 10 percent for hypertension is denied.  

The claim for a compensable disability evaluation for anal fissure is denied.



REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The RO has not complied with the Board's August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, the Veteran has claimed that his low back disability was aggravated by his service-connected trochanteric bursitis and degenerative joint disease of the left hip.  The Board acknowledges that the May 2009 VA examination report concluded that his service-connected trochanteric bursitis and degenerative joint disease of the left hip did not cause his low back disability and that the Veteran was afforded another VA examination in September 2010, which found that the Veteran had mild scoliosis; the VA examiner also indicated that he could not complete the range of motion and heel-toe walk evaluations due to the Veteran's status-post left hip replacement surgery in June 2010.  However, the VA examiner failed to provide a medical opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip aggravated his scoliosis of the lumbar spine and low back pain, as previously diagnosed.

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed low back disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his low back disability is related to his service in the military, including his service-connected trochanteric bursitis and degenerative joint disease of the left hip.  Specifically, the VA examiner is to provide an opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip permanently worsened or otherwise aggravated his low back disability.  

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  Following completion of the above, the RO should readjudicate the Veteran's claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


